DETAILED ACTION
The present application, filed on 08/20/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 08/20/2020.
Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 11 is objected to because of the following informalities: “at the proximal end a distal end” should read, “at the proximal end; a distal end”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the receiving portion". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2013/0135504).
Regarding claim 1, Kim discloses {Figures 1-2} a component {10} for a vehicle {“vehicle” [0001]}, comprising: a longitudinal axis {along 11} disposed substantially orthogonal to a longitudinal axis of the vehicle; a rod portion {11} aligned with the longitudinal axis of the component {10}, wherein the rod portion {11} comprises: a proximal end; a proximal ball joint {21} disposed at the proximal end; a distal end {24}; a male coupling section {24} disposed at the distal end; and a receiver portion {12, 15} aligned with the longitudinal axis of the component, wherein the receiver portion {12} comprises: a proximal end; a female coupling section {15, 22} disposed at the proximal end; a distal end; a distal ball joint {13} disposed at the distal end; and a narrowing feature {23} disposed between the proximal end and distal end; wherein the male coupling section {24} of the rod portion {11} is received into the female coupling section {15, 22} of the receiver portion {12}, forming a connection, wherein the distal end {24} of the rod portion {11} is disposed proximate to the narrowing feature {23}.  
Regarding claim 9, Kim discloses {Figures 1-2} the male coupling section {24} comprises a male threaded section {24}, wherein the female coupling section {15, 22} comprises a female threaded section {15, 22}.
Regarding claim 10, Kim discloses {Figures 1-2} the receiving portion {12, 15} further comprises at least one wrench flat {15}.  
Regarding claim 11, Kim discloses {Figures 1-2} a method comprising: along a longitudinal axis {axis along 11} disposed substantially orthogonal to a longitudinal axis of a vehicle {vehicle lateral direction vs longitudinal direction}, providing a component {10} comprising: a rod portion {11} comprising: a proximal end; a proximal ball joint {21} disposed at the proximal end; a distal end {24}; a male threaded section {24} disposed at the distal end; a receiver portion {12, 15} comprising: a proximal end; a female threaded section {15, 22} disposed at the proximal end; a distal end; and a distal ball joint {13} disposed at the distal end; 4834-5825-9393 v.318Attorney Docket No.: 57151.52US01narrowing a section {23} of the receiver portion {12} between the proximal end and distal end; and receiving the male threaded section {24} of the rod portion {11} into the female threaded section {15, 22} of the receiver portion {12}, forming a threaded connection, such that the distal end {24} of the rod portion {11} is disposed proximate to the narrowed section {23}.  
Regarding claim 19, Kim discloses {Figures 1-2} a system for distributing crash energy within a vehicle {“vehicle” [0001]}, comprising: the vehicle; a front wheel {“wheel” [0006]} of the vehicle; a steering knuckle {“knuckle arm of the wheel” [0006]} coupled the front wheel; a frame of the vehicle {implied that the vehicle would have a frame in order to support the “driver” [0031-0033]}; a steering rack {“rack and pinion gear type steering apparatus” [0007]} coupled to the frame [0007]; 4834-5825-9393 v.319Attorney Docket No.: 57151.52US01a tie rod {10}, wherein the tie rod is connected to the steering knuckle by a distal ball joint {13}, wherein the tie rod is connected to the steering rack by a proximal ball joint {21}, wherein the tie rod {10} comprises: a longitudinal axis {axis along 11}; a rod portion {11} aligned with the longitudinal axis, wherein the rod portion {11} comprises: a proximal end; the proximal ball joint {21} disposed at the proximal end; a distal end {24}; a male coupling section {24} disposed at the distal end; a receiver portion {12, 15} aligned with the longitudinal axis {Figures 1-2}, wherein the receiver portion {12} comprises: a proximal end; a female coupling section {22} disposed at the proximal end; a distal end; the distal ball joint {13} disposed at the distal end; and a narrowing feature {23} disposed between the proximal end and distal end.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schindler (US 2016/0031278).
Regarding claim 2, Kim discloses all the aspects of claim 1. However, Kim does not explicitly disclose a narrowing feature is configured to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle.
Schindler teaches {Figure 1} a narrowing feature {20} is configured to fracture when subjected to a threshold force [0002] substantially parallel to the longitudinal axis of the vehicle [0010].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the narrowing feature to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle in order to “result in an energy reduction” [0007].
Regarding claim 3, Kim discloses {Figure 2} the narrowing feature {22} comprises a neck {22}.  
Regarding claim 4, Kim discloses {Figures 1-2} the narrowing feature {22} comprises at least one notch {22}.  
Regarding claim 6, Kim discloses {Figures 1-2} the distal ball joint {13} connects to a steering knuckle {“knuckle arm of the wheel” [0006]} of the vehicle {“vehicle” [0001]}.  
Regarding claim 7, Kim discloses {Figures 1-2} the proximal ball joint {21} connects to a steering rack {“rack and pinion gear type steering” [0006]} of the vehicle {“vehicle” [0001]}.  
Regarding claim 8, Kim in view of Schindler discloses all the aspects of claim 2. However, Kim does not explicitly disclose the vehicle is configured such that fracturing the narrowing feature prevents the component from affecting motion of a wheel of the vehicle.
Schindler teaches {Figure 1} the vehicle is configured such that fracturing the narrowing feature {20} prevents the component from affecting motion of a wheel {“wheel guidance”} of the vehicle [0002].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the narrowing feature to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle in order to “result in an energy reduction” of the link [0007], while still providing “a wheel guidance” [0002].
Regarding claim 12, Kim discloses all the aspects of claim 11. However, Kim does not explicitly disclose a narrowing feature is configured to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle.
Schindler teaches {Figure 1} a narrowing feature {20} is configured to fracture when subjected to a threshold force [0002] substantially parallel to the longitudinal axis of the vehicle [0010].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the narrowing feature to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle in order to “result in an energy reduction” [0007].
Regarding claim 13, Kim discloses {Figure 2} the narrowing feature {22} comprises a neck {22}.  
Regarding claim 14, Kim discloses {Figures 1-2} the narrowing feature {22} comprises at least one notch {22}.  
Regarding claim 16, Kim discloses {Figures 1-2} the distal ball joint {13} connects to a steering knuckle {“knuckle arm of the wheel” [0006]} of the vehicle {“vehicle” [0001]}.  
Regarding claim 17, Kim discloses {Figures 1-2} the proximal ball joint {21} connects to a steering rack {“rack and pinion gear type steering” [0006]} of the vehicle {“vehicle” [0001]}.  
Regarding claim 18, Kim in view of Schindler discloses all the aspects of claim 12. However, Kim does not explicitly disclose the vehicle is configured such that fracturing the narrowing feature prevents the component from affecting motion of a wheel of the vehicle.
Schindler teaches {Figure 1} the vehicle is configured such that fracturing the narrowing feature {20} prevents the component from affecting motion of a wheel {“wheel guidance”} of the vehicle [0002].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the narrowing feature to fracture when subjected to a threshold force substantially parallel to the longitudinal axis of the vehicle in order to “result in an energy reduction” of the link [0007], while still providing “a wheel guidance” [0002].
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Schindler as applied to claims 2 and 12 above, and further in view of Buhl (US 5,104,136), as cited by applicant.
Regarding claim 5, Kim and Schindler disclose all the aspects of claim 2. However, Kim does not explicitly disclose a protuberance disposed on the receiver portion and projecting in a substantially forward direction along the longitudinal axis of the vehicle.
Buhl teaches {Figure 14} a protuberance {19, 20} disposed on a receiver portion {5} and projecting in a substantially forward direction along the longitudinal axis of the vehicle {Abstract}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the receiver portion disclosed by Kim and Schindler to include a protuberance in a substantially forward direction along the longitudinal axis of the vehicle in order to generate a signal that is transmitted to the operator, due to a change in resistance {Col. 5, lines 62-68}.
Regarding claim 15, Kim and Schindler disclose all the aspects of claim 12. However, Kim does not explicitly disclose a protuberance disposed on the receiver portion and projecting in a substantially forward direction along the longitudinal axis of the vehicle.
Buhl teaches {Figure 14} a protuberance {19, 20} disposed on a receiver portion {5} and projecting in a substantially forward direction along the longitudinal axis of the vehicle {Abstract}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the receiver portion disclosed by Kim and Schindler to include a protuberance in a substantially forward direction along the longitudinal axis of the vehicle in order to generate a signal that is transmitted to the operator, due to a change in resistance {Col. 5, lines 62-68}.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Buhl.
Regarding claim 20, Kim discloses all the aspects of claim 19. However, Kim does not explicitly disclose a protuberance disposed on the receiver portion and projecting in a substantially forward direction along the longitudinal axis of the vehicle.
Buhl teaches {Figure 14} a protuberance {19, 20} disposed on a receiver portion {5} and projecting in a substantially forward direction along the longitudinal axis of the vehicle {Abstract}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the receiver portion disclosed by Kim and Schindler to include a protuberance in a substantially forward direction along the longitudinal axis of the vehicle in order to generate a signal that is transmitted to the operator, due to a change in resistance {Col. 5, lines 62-68}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diekhoff (DE 102010/043778) teaches a connecting rod element with an overload safety device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        

/KAREN BECK/Primary Examiner, Art Unit 3614